Notice of Allowability
Status
This Notice of Allowability is in response to the communication filed on 2 June 2021.  Claims 1-2 and 8 have been cancelled currently or previously, claims 3 and 16 have been amended, and no new claims have been added.  Therefore, claims 3-7 and 9-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner withdraws the rejection(s).

Allowable Subject Matter
Claims 3-7 and 9-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is indicated to be Masri in view of Leff, in further view of Wanless, in further view of Anulewicz, and in still further view of Hofer (see the 11 March 2021 Office Action), and the Examiner notes also Greenough et al. 
Therefore, the claims are indicated as allowable based on the prior not fully or reasonably disclosing providing a graphical user interface (GUI) having a list of a plurality of merchants each having a physical point-of-sale terminal in proximity to a current geographical location of the portable electronic device, the list having a plurality of levels dynamically ordered from top-to-bottom, each of the levels corresponding to a particular category of good or service offered, each of the plurality of merchants being assigned to one of the levels, the levels being subject to reordering based, at least in part, on a time of day, wherein within each level, the merchants are dynamically ordered from left-to-right based on distance from the portable electronic device such that the merchant within the respective level with the physical point-of-sale terminal closest to the current geographical location of the portable electronic device is displayed leftmost, the merchants in each level being subject to reordering within the respective level as the current geographical location of the portable electronic device changes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622